         Case 4:19-cv-00053-CDL Document 61 Filed 03/31/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

LYNETTE CHRISTMAS,                           *

        Plaintiff,                           *

vs.                                          *
                                                             CASE NO. 4:19-CV-53 (CDL)
THOMAS CARL PIERSON,                         *

        Defendant.                           *


                                      O R D E R

        The   Court    previously     granted          the    motion   to   dismiss     all

claim     against      Harris      County,       all    official       capacity    claims

against Sheriff Robert Michael Jolley and Defendant Thomas Carl

Pierson, and all state law claims against Sheriff Jolley in his

individual capacity.             Order on Mot. to Dismiss, ECF No. 15.

Based on that ruling, the Court terminated Harris County as a

party    in    this    action.       The    Court      later     granted    the   summary

judgment motion of Sheriff Jolley based on qualified immunity

and terminated the Sheriff as a party.                        Order Granting Mot. for

Summ.    J.,    ECF    No.   38.      The    only       remaining      claims     are   the

individual capacity claims against Defendant Pierson.

        The parties filed a consent motion for entry of judgment

under Federal Rule of Civil Procedure 54(b), which the Court

denied in a text order.             Text Order (Jan. 21, 2021), ECF No. 44.

Upon further reflection, the Court reconsiders its decision to
         Case 4:19-cv-00053-CDL Document 61 Filed 03/31/21 Page 2 of 3



deny    entry    of    judgment         under    Rule      54(b).         The   Court      hereby

vacates its text order denying the consent motion for entry of

judgment under Rule 54(b) and issues this order certifying its

judgment for immediate appeal.

        Rule 54(b) permits the Court to direct entry of a final

judgment       “as    to    one    or    more,       but   fewer      than    all    claims    or

parties only if the court expressly determines that there is no

just reason for delay.”                 The Court recognizes that the Eleventh

Circuit has cautioned that                    Rule 54(b)         certifications must be

reserved for “unusual” cases where the litigants’ pressing need

for an early and separate judgment outbalances the costs and

risks of overcrowding the appellate docket.                           Ebrahimi v. City of

Huntsville Bd. of Educ., 114 F.3d 162, 166 (11th Cir. 1997).

The Court finds that this is such a case.                                 The order on the

motion    to    dismiss          completely      disposed        of   all     claims      against

Harris    County,          all    claims      against      the    office      of    the    Harris

County Sheriff, and all                 individual         capacity       state law claims

against    Sheriff          Jolley.           Then,    the       summary     judgment       order

completely       disposed         of    all    remaining         claims      against      Sheriff

Jolley.     Based on those two orders, all parties except Defendant

Pierson in his individual capacity have been terminated from the

case.     Thus, the order on the motion to dismiss and the summary

judgment order together constitute a final judgment eligible for

certification under Rule 54(b).


                                                 2
       Case 4:19-cv-00053-CDL Document 61 Filed 03/31/21 Page 3 of 3



      The remaining question is whether there is any just reason

for   delay.1        Taking     into      account   judicial    administrative

interests and the equities involved, there is not.                  The claims

for which final judgment is sought are completely separable from

the   claims    remaining      to   be   adjudicated.     The   nature   of   the

claims already determined is such that no appellate court will

have to decide the same issues more than once even if there were

a subsequent appeal after the individual capacity claims against

Defendant      Pierson   are    finally    adjudicated.     Accordingly,      the

Court concludes that there is no just reason for delaying the

certification of its dismissal order (ECF No. 15) together with

its summary judgment order (ECF No. 38) as final pursuant to

Rule 54(b).

      Because there is no just reason for delay, the Clerk is

hereby ORDERED to enter final judgment as to Harris County and

Sheriff Robert Michael Jolley based on the Court’s orders on the

motion to dismiss and the motion for summary judgment.

      IT IS SO ORDERED, this 31st day of March, 2021.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA

1 The Court previously concluded that it could not find “no just reason
for delay” because the remaining claims against Defendant Pierson were
scheduled to be tried during an upcoming trial term, so the Court did
not anticipate a lengthy delay in the trial and thus the entry of
final judgment.    That trial term has been delayed due to COVID-19
concerns, and the Court finds that judicial economy favors Rule 54(b)
certification.


                                          3
